Case 1:13-cv-01880-RMC Document 46-1 Filed 04/04/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA
ex rel. AMELIORATE PARTNERS, LLP,

Plaintiff, Civil Action No. 13-1880 (RMC)

v. FILED UNDER SEAL

ADS TACTICAL, INC., et al.,

Defendants.

a _ a  e e a

 

[PROPOSED] ORDER

UPON CONSIDERATION of the United States’ notice of election to intervene in part and
to decline to intervene in part, and the United States having intervened in this action as to all claims
against Defendants Luke Hillier and Charles Salle and having declined intervention as to all other
remaining defendants, and the entire record herein, it is hereby:

ORDERED that the United States shall have through and including May 20, 2019, to file
its Complaint in Intervention in this matter;

ORDERED that on or before May 20, 2019, the United States shall submit a proposed
order to unseal this action moving forward, specifying which portions of the existing record shall
remain under seal and which portions shall be unsealed;

ORDERED that the United States shall serve its Complaint in Intervention, together with
a summons, on Defendants Luke Hillier and Charles Salle within 90 days of filing its Complaint
in Intervention in accordance with Federal Rule of Civil Procedure 4;

ORDERED that should Relator shall provide notice to the Court on or before May 20,

2019, which (if any) declined claims it intends to pursue in this matter;

 
Case 1:13-cv-01880-RMC Document 46-1 Filed 04/04/19 Page 2 of 2

ORDERED that should Relator elect to pursue any declined claims, Relator shall serve its
current complaint on any relevant defendants together with a summons within 90 days of the
United States filing its Complaint in Intervention in accordance with Federal Rule of Civil
Procedure 4;

ORDERED that the parties shall serve copies of all papers filed in this action pertaining to
the declined claims—including, but not limited to, supporting memoranda and any notices of
appeal—upon the United States, as provided for in 31 U.S.C. § 3730(c)(3);

ORDERED that the United States may order any deposition transcripts regarding, and is
entitled to intervene in, any declined claims at any time;

ORDERED that copies of all orders of the Court in this action, including as to the declined
claims, shall be sent to the United States; and it is further

ORDERED that should Relator or defendants as to any declined claims propose that any
declined claims be dismissed, settled, or otherwise discontinued, the Court shall solicit the written

consent of the United States before ruling or granting its approval pursuant to 31 U.S.C.

§ 3730(b)(1).

SO ORDERED:

 

Date ROSEMARY M. COLLYER
United States District Judge

 
